Name: Commission Regulation (EC) No 1305/2003 of 23 July 2003 amending Regulation (EC) No 285/2003 on the issue of import licences for sheepmeat and goatmeat products under GATT-WTO non-country-specific tariff quotas for the first quarter of 2003
 Type: Regulation
 Subject Matter: Africa;  international trade;  animal product;  tariff policy
 Date Published: nan

 Avis juridique important|32003R1305Commission Regulation (EC) No 1305/2003 of 23 July 2003 amending Regulation (EC) No 285/2003 on the issue of import licences for sheepmeat and goatmeat products under GATT-WTO non-country-specific tariff quotas for the first quarter of 2003 Official Journal L 185 , 24/07/2003 P. 0009 - 0011Commission Regulation (EC) No 1305/2003of 23 July 2003amending Regulation (EC) No 285/2003 on the issue of import licences for sheepmeat and goatmeat products under GATT-WTO non-country-specific tariff quotas for the first quarter of 2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2529/2001 of 19 December 2001 on the common organisation of the market in sheepmeat and goatmeat(1),Having regard to Commission Regulation (EC) No 1439/95 of 26 June 1995 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector(2), as last amended by Regulation (EC) No 272/2001(3), and in particular Article 16(4) thereof,Having regard to Commission Regulation (EC) No 1302/2003 of 23 July 2003 derogating from Regulation (EC) No 1439/95 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector(4), and in particular Article 2 thereof,Whereas:(1) Namibia, an ACP country, belongs to the countries in group 4 of the Annex to Commission Regulation (EC) No 2366/2002 of 27 December 2002 opening Community tariff quotas for 2003 for sheep, goats, sheepmeat and goatmeat(5), as amended by Regulation (EC) No 915/2003(6). As a result of changes made by the latter to Regulation (EC) No 2366/2002, Namibia also has access, with effect from 1 January 2003, to the GATT-WTO non-country-specific tariff quota for the group 5 countries in the Annex to that Regulation. Commission Regulation (EC) No 285/2003(7) was adopted before the introduction of these changes and provides only for the issue of import licences for products falling within CN code ex 0204 originating in Namibia in the context of the group 4 countries.(2) Applications were lodged between 1 and 10 January 2003 in Greece and Italy for products falling within CN code 0204 originating in Namibia. Regulation (EC) No 1302/2003 derogating from Regulation (EC) No 1439/95 provides that applications for import licences accepted for the first quarter of 2003 under the GATT-WTO non-country-specific tariff quota must include applications for import licences for products falling within CN code 0204 originating in Namibia on the same conditions as laid down in Articles 1 and 3 of Regulation (EC) No 285/2003 for imports of products originating in South Africa. The same Regulation stipulates that the Commission is to authorise, before 26 July 2003, the issue of import licences for the first quarter of 2003 in respect of applications lodged between 1 and 10 January 2003 in respect of products falling within CN code 0204 originating in Namibia.(3) Regulation (EC) No 285/2003 should be amended accordingly and provide that quantities applied for in Greece and Italy between 1 and 10 January 2003 in respect of products falling within CN code 0204 originating in Namibia should be assigned to group 5 with the same acceptance coefficient as for the other origins (38,6599 %), and the balance allocated to group 4 with an acceptance coefficient of 100 %.(4) It should be recalled that repayment of import duties overcharged for products originating in Namibia and falling within groups 4 and 5, following this amendment of Regulation (EC) No 285/2003, imported under licences issued for the first quarter of 2003 is to be carried out in accordance with Articles 878 to 898 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(8), as last amended by Regulation (EC) No 881/2003(9),HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 285/2003 is hereby amended as follows:1. Article 2 is replaced by the following:"Article 2Greece may issue import licences as provided for in Title II B of Regulation (EC) No 1439/95 for which applications were lodged between 1 and 10 January 2003. The following quantities shall be authorised:Member State: Greece - 1 January to 31 March - Import terms>TABLE>"2. Article 4 is replaced by the following:"Article 4Italy may issue import licences as provided for in Title II B of Regulation (EC) No 1439/95 for which applications were lodged between 1 and 10 January 2003. The following quantities shall be authorised:Member State: Italy - 1 January to 31 March - Import terms>TABLE>"Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.It shall apply from 25 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 July 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 341, 22.12.2001, p. 3.(2) OJ L 143, 27.6.1995, p. 7.(3) OJ L 41, 10.2.2001, p. 3.(4) See page 3 of this Official Journal.(5) OJ L 351, 28.12.2002, p. 73.(6) OJ L 130, 27.5.2003, p. 5.(7) OJ L 42, 15.2.2003, p. 28.(8) OJ L 253, 11.10.1993, p. 1.(9) OJ L 134, 29.5.2003, p. 1.